Citation Nr: 0426711	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  98-17 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether recoupment of military separation pay is proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel




INTRODUCTION

The veteran had active duty service from November 1987 to 
February 1994.  A service personnel record indicates that the 
veteran had over three years and nine months of prior active 
service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an November 1997 Department of 
Veteran's Affairs (VA) determination by the regional office 
(RO) in San Juan, Puerto Rico, that VA is required to recoup 
the veteran's separation pay in the amount of $11,135.24 by 
offsetting compensation payments until that amount is 
recouped.  

The veteran's claims of entitlement to a rating in excess of 
50 percent for his service-connected back disorders, and for 
an earlier effective date for the grant of entitlement to 
service connection for such back disorders, are the subjects 
of a separate decision by the Board.


FINDINGS OF FACT

1.  In an October 1997 rating decision, the veteran was 
granted service connection for a low back disorder, and was 
awarded a disability rating of 40 percent; the rating was 
subsequently changed to 50 percent effective from July 2, 
1997.

2.  The veteran separated from service in February 1994 and 
received separation pay in the amount of $11,135.24.


CONCLUSION OF LAW

Recoupment of the veteran's separation pay in the amount of 
$11.135.24 is proper and the veteran is not entitled to 
waiver or deferral of recoupment of his military separation 
pay.  10 U.S.C.A.§§ 1174(h), 1212 (West 2003); 38 C.F.R. § 
3.700(a)(5)(i) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2003).  However, concerning the issue of the 
propriety of recoupment of separation pay, the veteran 
disagrees with the law governing payment of military 
separation pay and VA benefits.  VA will refrain from 
providing assistance in obtaining evidence for a claim in a 
substantially complete application for benefits indicates 
that there is no reasonable possibility that any assistance 
VA would provide to the claim would substantiate the claim.  
Circumstances where VA will refrain from providing assistance 
in obtaining evidence include an claims that clearly lack 
merit.  38 C.F.R. § 3.159(e) (2003).  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed, as this is a case in which the laws 
and regulations, as opposed to the facts, govern its 
disposition.  See Sabonis v. Brown, 6 Vet. App. 426, 429 
(1994).  

The basic facts are not in dispute.  The veteran separated 
from service in February 1994.  At that time, as indicated on 
a service personnel record (DD 214), he was paid separation 
pay in the amount of $11,135.24.  

In July 1997, the veteran filed a claim for compensation for 
service-connected disability.  By a rating decision dated in 
October 1997, he was granted entitlement to service 
connection for a low back disorder and was awarded 
compensation at the rate of 40 percent, effective from the 
date of receipt of his claim by the RO in July 1997.  In a 
subsequent rating decision, the RO awarded a rating of 50 
percent, also effective from July 1997.

The veteran was notified of the RO's October 1997 decision by 
a letter dated in November 1997.  The letter informed the 
veteran that the amount of monthly compensation would be 
$0.00 because he had received separation pay in the amount of 
$11,135.24 when he was discharged from service.  In a 
separate letter dated in November 1997, the veteran was 
informed that the compensation award was subject to 
recoupment in the amount of $11,135.24 and that when that 
amount was recouped, VA would begin payments of compensation.

In a statement filed by the veteran in February 1998, he 
indicated that he disagreed with the rating of his service-
connected back disabilities.  He also stated

How can I repay the amount of 
[$]11,135.24, when I do not have the 
money or financial support[?].  In 
accordance to your guidelines, I will not 
receive money until the year 2000.  If I 
am mandated to repay this sum, I would 
request that it be deducted monthly in 
smaller quantities.

The foregoing statement was accepted by the RO as a notice of 
disagreement with its determination that the veteran's 
separation pay in the amount of $11,135.24 would be recouped 
by the withholding of compensation payments otherwise due him 
until the full amount was recouped.

In November 1998, the RO provided the veteran a statement of 
the case that addressed the issue of whether the recoupment 
of separation pay is proper.  In November 1998, the veteran 
filed a VA Form 9 on which he checked the box next to "I 
want to appeal all of the issues listed on the statement of 
the case and any supplemental statement of the case that my 
local VA office sent to me." 

The recoupment of the veteran's separation pay from his VA 
disability compensation is required by statute.  As provided 
by 10 U.S.C. § 1174(h)(2), a service member who has received 
separation pay under that section, or severance pay or 
readjustment pay under any other provision of law, based on 
service in the armed forces shall not be deprived, by reason 
of his receipt of such separation pay, severance pay, or 
readjustment pay, of any disability compensation to which he 
is entitled under the law administered by VA, but there shall 
be deducted from that disability compensation an amount equal 
to the total amount of separation pay, severance pay, and 
readjustment pay received.

This statute is implemented by VA regulation in 38 C.F.R. § 
3.700(a)(5)(i).  The language of the regulation mirrors the 
statute and states that "[a] veteran who has received 
separation pay may receive disability compensation for 
disability incurred in or aggravated by service prior to the 
date of receipt of the separation pay subject to recoupment 
of the total amount received as separation pay."  

The Board is bound not only by the law prescribed by Congress 
and regulations implemented by VA, but also by the precedent 
opinions of VA's Office of General Counsel.  38 U.S.C.A. § 
7104(c) (West 2002).

An opinion of the VA General Counsel, VAOGCPREC 14-92, 
concluded that, "[i]n accordance with the provisions of 10 
U.S.C. § 1174 and 38 C.F.R. § 3.700, VA disability 
compensation should be offset (emphasis added) to recoup the 
amount of special separation benefits received by a former 
member of the armed forces."  See also VAOGCPREC 12-96.

Notwithstanding the veteran's implied assertions that 
recoupment is unfair and a hardship to him, and that the 
amount of the recoupment should be reduced and deferred, such 
assertions are not for consideration in this determination.  
When the law is clear, as in this case, there is no other 
option but to apply the plain meaning of the statute, which 
is that recoupment is required.  That is, the law and not the 
evidence is dispositive in this case.  See Sabonis, supra at 
429 (1994).

Thus, the Board finds that the law, as written by Congress 
and implemented by VA regulation, has been correctly applied 
in this case.  Inasmuch as VA does not have any discretion in 
the recoupment of the separation pay, the veteran has failed 
to state a claim upon which relief may be granted, and the 
claim must be denied for lack of legal merit.

The recoupment of the lump-sum separation payment that the 
veteran received when discharged from service, by withholding 
in monthly allotments payments of disability compensation 
benefits, is required by law.  10 U.S.C. § 1174 (West 2002); 
38 C.F.R. § 3.700(a)(5)(i) (2003).

I note that in 1996, Public Law 104-201, section 653, amended 
10 U.S.C. § 1174(h)(2) to provide that deducted from the VA 
disability compensation was the total amount of separation 
benefit payment "less the amount of Federal taxes withheld 
from such pay (such withholding being at the flat withholding 
rate for Federal income tax withholding, as in effect 
pursuant to regulations prescribed under chapter 24 of the 
Internal Revenue Code of 1986)."

However, this legislation became effective in September 1996, 
and the veteran's separation benefits were received in 
February 1994, before the implementation of Public Law 104-
201.  There is no provision for retroactive application of 
this provision, thus it is not for consideration here.  See 
Palm v. United States, 904 F. Supp. 1312, 1314 (M.D. Ala. 
1995).


ORDER

The appeal of the decision to recoup the veteran's separation 
pay is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



